Citation Nr: 0910332	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-44 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left hand from July 17, 1997 to November 9, 
2007.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right hand from July 17, 1997 to November 9, 
2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
right index finger arthritis from November 9, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
left index finger arthritis from November 9, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for 
right middle finger arthritis from November 9, 2007.

6.  Entitlement to an evaluation in excess of 10 percent for 
left middle finger arthritis from November 9, 2007.

7.  Entitlement to a compensable rating for right thumb, ring 
finger, and little finger arthritis from November 9, 2007.

8.  Entitlement to a compensable rating for left thumb, right 
finger, and little finger arthritis from November 9, 2007.

9.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to 
November 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Historically, the Board notes that by way of the June 2002 
rating decision, the Veteran was service connected for 
arthritis in both hands and granted a noncompensable rating, 
effective from July 17, 1997.  A July 2003 rating decision 
divided the issue of service connection for arthritis of the 
hands into two separate issues, and granted the Veteran a 10 
percent evaluation for each hand, effective from July 17, 
1997.  During the pendency of this appeal, by way of a 
December 2007 rating decision, the Appeals Management Center 
(AMC) increased the Veteran's rating, assigning separate 10 
percent evaluations for arthritis of the middle fingers and 
arthritis of the index fingers, effective from November 9, 
2007.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  When an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection (in this case, July 17, 1997), a practice known as 
"staged" ratings.  Id.  Inasmuch as the rating questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issues as 
set forth on the title page.


FINDINGS OF FACT

1.  From June 16, 2003 to November 9, 2007, the Veteran's 
left hand arthritis was manifested by limitation of motion of 
the middle and index finger, with a gap of 3 centimeters 
between the fingertips and the transverse crease of the palm; 
there were no extension deficits noted in the left hand.

2.  Before November 9, 2007, the Veteran's arthritis of the 
right hand was manifested by limitation of extension of the 
metacarpophalangeal joint in the middle finger by 40 degrees; 
extension of the index finger was not limited by more than 30 
degrees, and his index finger was only 3 millimeters short of 
touching the transverse crease of the palm.

3.  Since November 9, 2007, the Veteran's arthritis of the 
right and left index fingers has been manifested by extension 
limited by more than 30 degrees; with a gap of 10 millimeters 
between the fingertip and the proximal transverse crease of 
the palm, with the fingers flexed to the extent possible.

4.  Since November 9, 2007, the Veteran's arthritis of the 
left and right middle fingers are manifested by extension 
limited by more than 30 degrees; with a gap of 10 millimeters 
between the fingertip and the proximal transverse crease of 
the palm, with the fingers flexed to the extent possible.

5.  Since November 9, 2007, the Veteran's arthritis of the 
right and left ring fingers are manifested by a gap of 5 
millimeters between the fingertip and the proximal transverse 
crease of the palm, with the fingers flexed to the extent 
possible.

6.  Since November 9, 2007, the Veteran's arthritis of the 
right and left little fingers is manifested by a gap of 25 
millimeters between the fingertip and the proximal transverse 
crease of the palm, with the fingers flexed to the extent 
possible.

7.  Since November 9, 2007, the Veteran's arthritis of the 
right and left thumbs are manifested by no gap between the 
thumb pad and the right and left index fingers, with the 
thumb attempting to oppose the fingers; and a gap of 5 
millimeters between the thumb pad and the right and left 
middle, ring, and little fingers; all equating to a gap of 
less than 2.5 centimeters between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.
 
8.  The Veteran's service-connected bilateral hand arthritis, 
chronic seborrheic blepharitis, residuals of multiple burns 
of the face and hands, hemorrhoids, and lichen sclerosis 
atrophicus, do not preclude substantially gainful employment; 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hand for the period from July 17, 
1997 to November 9, 2007 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 
5227 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5228, 5229, 5230 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left hand have not been met for the 
portion of the appeal period from July 17, 1997 to June 16, 
2003; the criteria for a higher (20 percent) evaluation for 
arthritis of the left hand have been met for the portion of 
the appeal period from June 16, 2003 to November 9, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216 to 5227 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5228, 5229, 5230 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right index finger or left index finger 
from November 9, 2007 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5220, 5221, 
5222, 5223, 5225 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5229 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right middle finger or left middle 
finger from November 9, 2007 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5220, 
5221, 5222, 5223, 5225, 5226 (2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5229 
(2008).

5.  The criteria for a compensable evaluation for arthritis 
of the right thumb, right 4th finger and right 5th finger, or 
the left thumb, left 4th finger and left 5th finger from 
November 9, 2007 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5228, 5230 (2008).

6.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in May 2004, December 2004, 
July 2005, March 2006 and April 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the Veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the Veteran's claim for higher initial ratings for 
right and left hand arthritis from July 17, 1997 to November 
9, 2007; and higher evaluations from November 9, 2007 to the 
present for right and left index finger arthritis, right and 
left middle finger arthritis, and right and left thumb, 4th 
and 5th finger arthritis; would appear to fall squarely 
within the fact pattern above.  Thus, no additional VCAA 
notice was required with respect to the issues on appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II. Background

An October 1997 VA examination found full function of the 
fingers, hands and wrists, noting that the tip of the thumb 
could reach the fingers, and the fingers were able to touch 
the median transverse fold of the palm.  The examiner stated 
that range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  However, the examiner noted that 
the Veteran had trouble grasping objects, noting that his 
strength and dexterity were equal bilaterally but much weaker 
than one would expect.  The examiner noted full function of 
all the fingers, thumb, and both hands.

An x-ray dated in April 1998 found some mild interphalangeal 
osteoarthritic changes with joint space narrowing, noting 
that there was moderate degenerative disease of the 3rd 
metacarpophalangeal (MCP) joint bilaterally.  A March 1999 x-
ray found a mild amount of degenerative arthritis at the 
right long finger MCP joint with some mild joint space 
narrowing and slight irregularity.

A July 2000 progress note by J.H., M.D., noted a slight 
decrease in full extension of the right long finger at the 
MCP joint, but noted that otherwise, all other finger and 
hand joints had good motion.

At a June 2003 VA examination, the examiner noted that the 
left hand had full extension, and the right hand had 
extension discrepancies.  The MCP joints of the right hand 
were 20 degrees short of full extension, and in his right 
index finger the proximal interphalangeal joint was normal, 
and the examiner noted 10 degrees short of full extension in 
the distal joint.  In the middle finger, the Veteran was 40 
degrees short of full extension in the MCP joint, and 20 
degrees short of full extension in the proximal and distal 
joints.  In the ring finger, the Veteran was 30 degrees short 
of full extension in the MCP joint, 20 degrees short of full 
extension in the proximal interphalangeal (PIP) joint, and 15 
degrees short of full extension in the distal joint.  In the 
little finger, the Veteran was 34 degrees short of full 
extension in the MCP joint, and had normal extension in the 
proximal and distal finger joints.  

The examiner noted that when he asked the Veteran to close 
his hands into fists and completely flex all the fingers, he 
did have flexion deficits noted in all the joints of the 
fingers.  Regarding the right hand, the examiner noted that 
normal flexion of the MCP joint was 90 degrees and in the 
right index finger he had 65 degrees of flexion, in the right 
middle finger he had 60 degrees of flexion, and in the ring 
finger he had 50 degrees of flexion, and in the little finger 
he had 65 degrees of flexion.  In the PIP joint, the Veteran 
had 70 degrees of flexion in the index finger, 85 degrees of 
flexion in the middle finger, 80 degrees of flexion in the 
ring finger, and 70 degrees of flexion in the little finger.  
In the distal interphalangeal joint, the index finger had 50 
degrees of flexion, the middle finger had 60 degrees of 
flexion, the ring finger had 65 degrees of flexion, and the 
little finger had 65 degrees of flexion.

Regarding flexion deficits in the left hand, the examiner 
noted that for MCP joints, the Veteran had 55 degrees of 
flexion in the index finger, 55 degrees of flexion in the 
middle finger, 53 degrees of flexion in the ring finger, and 
35 degrees in the little finger.  In the PIP joint, the 
Veteran had 70 degrees of flexion in the index finger, 85 
degrees of flexion in the middle finger, 80 degrees of 
flexion in the ring finger, and 70 degrees of flexion in the 
little finger.  In the DIP joint, the Veteran had 65 degrees 
of flexion in the index finger, 70 degrees of flexion in the 
middle finger, 65 degrees of flexion in the ring finger, and 
70 degrees of flexion in the little finger.

The examiner noted that in both hands he was not able to 
touch the tips of the fingers to the median transverse fold 
of the palm.  In the right hand he was 3 millimeters short of 
touching the tips of his fingers to the median transverse 
fold of the palm; and in the left hand he was 3 centimeters 
(cm) short of touching the tips of his fingers to the median 
transverse fold of the palm.  The examiner also noted that 
the Veteran was not able to touch the tip of the ring and 
little fingers to the tip of the thumb on both hands but was 
able to touch the tip of his index and middle fingers to the 
tip of the thumb.

The Veteran was afforded a VA examination in November 2007.  
At this examination, regarding range of motion of the index 
finger of the right hand, the examiner found range of motion 
of the MCP joint from 5 to 40 degrees; range of motion of the 
PIP joint from 0 to 80 degrees; and range of motion of the 
DIP joint from 5 to 45.  Regarding range of motion of the 
long finger of the right hand, the examiner found range of 
motion of the MP joint from 10 to 40; range of motion of the 
PIP joint from 10 to 80; and range of motion of the DIP joint 
from 5 to 45.  The gap between both the index and long 
fingers on the right hand and the proximal transverse crease 
of the palm was 10 millimeters.

Regarding range of motion of the fingers on the left hand, 
the examiner found left index finger MCP joint range of 
motion from 0 to 30; PIP joint range of motion from 0 to 70; 
and DIP joint range of motion from 5 to 40.  For the left 
long finger, MCP joint range of motion was from 0 to 45; PIP 
joint range of motion was from 5 to 70; and DIP joint range 
of motion was from 5 to 45.  The gap between both the index 
and long fingers on the left hand and the proximal transverse 
crease of the palm was 10 millimeters.

The examiner noted that there was no gap between the thumb 
pad and the index fingers, with the thumb attempting to 
oppose the fingers, on either the right or left hand; 
however, the examiner noted a gap of 5 millimeters between 
the middle, ring, and little fingers on both the right and 
left hands, with the thumb in opposition to the fingers, 
noting that opposition was to the side of the index finger, 
not to the tip as is normal.

III. Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as shown in the Background section above, the June 2003 and 
November 2007 VA examiners took into account the DeLuca 
provisions.

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disability to determine if the 
evidence of record entitles him to a higher initial rating 
for arthritis of the right hand and arthritis of the left 
hand, both evaluated at 10 percent disabling from July 17, 
1997 to November 9, 2007; or to a rating higher than 10 
percent for arthritis of the index and middle fingers, or a 
compensable rating for arthritis of the thumb, ring and 
little fingers from November 9, 2007, to the present.

During the pendency of the Veteran's claim, the VA regulation 
dealing with limitation of motion of single or multiple 
digits of the hand, 38 C.F.R. § 4.71a, was amended, effective 
August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  
The Veteran was apprised of the changes in a SOC issued in 
December 2004.  Because the changes became effective during 
the pendency of the claim, the Board must determine whether 
the revised version is more favorable to the Veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Initially, the Board notes that arthritis shown by X-ray 
studies is rated based on limitation of motion of the 
affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating 
may be assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) 
and 5010 (traumatic arthritis).  (DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
undertaken by application of DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.)  In the absence of 
limitation of motion, X- ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

Prior to August 26, 2002, the Board notes that, in evaluating 
limitation of motion of single and combinations of fingers, 
limitation of motion of less than one inch in either 
direction is not considered disabling.  38 C.F.R. § 4.71a 
Diagnostic Code 5223, Note (a).

Further, prior to August 26, 2002, the following rules were 
observed in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits:  (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable; (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

As noted, the criteria for rating disabilities of single or 
multiple fingers of the hand were changed effective August 
26, 2002 (new criteria).  Under the new criteria, if there is 
limitation of motion of two or more digits, each digit is to 
be evaluated separately and combined utilizing the Combined 
Ratings Table found at 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a 
(2008), Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Note (5).

Under the new criteria, regarding limitation of motion of the 
thumb, a noncompensable rating is warranted when there is 
limitation of motion of the thumb demonstrated by a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, DC 5228.  A 10 percent evaluation is 
warranted for limitation of motion of the thumb with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers; 
and a maximum 20 percent evaluation is warranted for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Id.

Under the new criteria, evaluation of limitation of the index 
or long finger is rated utilizing the rating criteria found 
at Diagnostic Code 5229, which assigns the same ratings for 
either the major or minor hand.  Id.  Under Diagnostic Code 
5229, a non-compensable (zero percent) rating is for 
application when there is a gap of less than one inch between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A higher, 10 percent, 
rating is for application with a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or, 
with extension limited by more than 30 degrees.  There are no 
higher ratings available under the new criteria for 
limitation of motion of the index or long finger.

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger. 38 C.F.R. § 4.71a, DC 5230.  Under DC 
5230, a noncompensable evaluation is warranted for any 
limitation of motion of the ring finger.  Accordingly, DC 
5230 cannot serve as a basis for an increased rating in this 
case.

Evaluation of Right and Left hand arthritis 
from July 17, 1997 to November 9, 2007

The Veteran is currently in receipt of a 10 percent 
evaluation for each hand from July 17, 1997 until November 9, 
2007.  Here, the Board notes that the June 2003 VA 
examination does not provide information specific enough to 
correlate with either the old or the new rating criteria, 
which makes an evaluation of the proper rating for this time 
period difficult.  In this regard, the Board notes that the 
June 2003 examiner diagnosed the Veteran with degenerative 
osteoarthritis of both hands primarily in the 
metacarpophalangeal joints of the middle fingers.  The 
examiner stated that in both hands, the Veteran was not able 
to touch the tips of his fingers to the median transverse 
fold of the palm, noting that he was 3 millimeters short in 
the right hand, and 3 centimeters short in the left hand.  In 
this case, because the examiner did not specify the 
particular finger that was 3 mm short or 3 cm short, the 
Board assumes the examiner was referring to all of the 
Veteran's fingers.

The examiner also noted that the Veteran was not able to 
touch the tip of the ring and little fingers to the tip of 
the thumb on either the right or the left hand, but was able 
to touch the tip of the index and middle fingers to the tip 
of the thumb.  However, the examiner did not provide a 
specific measurement of the gap between the thumb pad and the 
ring and little fingers.  

Right hand prior to November 9, 2007

Rating criteria in effect prior to August 26, 2002

Here, the old criteria note that with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  In this case, 
the June 2003 examination revealed that flexion of the 
fingers of the right hand was possible to within 3 
millimeters of the median transverse fold of the palm.  
Therefore, because motion was possible to within 5.1 
centimeters of the fold of the palm, the Veteran's limitation 
of motion does not equate to unfavorable ankylosis, but 
instead will be rated according to the codes pertaining to 
favorable ankylosis.  Here, the old criteria states that in 
evaluating limitation of motion of single and combinations of 
fingers, limitation of motion of less than one inch (2.5 cms) 
in either direction is not considered disabling.  See 
38 C.F.R. § 4.71a Diagnostic Code 5223, Note (a).  

In this case, the Veteran has limitation of motion of only 3 
millimeters (less than 2.5 centimeters), and as such, under 
the old rating criteria, limitation of motion of any of his 
digits is not considered disabling.  To state it another way, 
the Veteran is able to flex his fingers to within 3 
millimeters of the transverse fold of the palm, and 
therefore, this level of severity of limitation of motion is 
not considered disabling.  As such, a rating higher than 10 
percent for arthritis of the right hand is not warranted 
prior to November 9, 2007, based on the old rating criteria.

Rating criteria in effect since August 26, 2002

Considering the Veteran's right hand arthritis under the new 
rating criteria (until November 9, 2007), the Board notes 
that the June 2003 VA examination revealed that in the middle 
finger, the Veteran was 40 degrees short of full extension in 
the metacarpophalangeal joint, which warrants a 10 percent 
evaluation for limitation of motion of his middle finger 
because his extension is limited 30 degrees or more.  Under 
the new rating criteria, a 10 percent evaluation is the 
highest rating available for limitation of motion of the 
middle finger.  Although a 10 percent evaluation is also 
available for limitation of motion of the index finger if 
extension is limited by more than 30 degrees or if there is a 
gap of one inch (2.5 cm) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; in this case, the June 2003 
examiner did not find extension limited to more than 30 
degrees in the index finger's metacarpophalangeal joint, 
proximal interphalangeal joint, or distal joint.  Further, 
the Veteran was only 3 millimeters short of touching the tip 
of his index finger to the median transverse fold of the 
palm, and not 2.5 centimeters short of touching, which is 
required in order to obtain a 10 percent evaluation for 
limitation of motion of the index finger.  (Assuming that the 
3 millimeter measurement pertains to the index finger).  See 
Diagnostic code 5229.

Regarding limitation of motion of the thumb, the Board notes 
that a higher 20 percent evaluation is warranted if the 
evidence shows a gap of more than two inches (5.1 cms) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  In this case, the June 
2003 examiner noted that the Veteran was not able to touch 
the tip of his ring or little finger to the tip of the thumb 
but was able to touch the tip of his index and middle fingers 
to the tip of the thumb.  As such, the evidence shows that 
there was no gap between the thumb pad and the index and 
middle fingers, and although the examiner mentioned a gap 
between the ring and little fingers with the thumb attempting 
to oppose the fingers, he did not identify the specific 
measurement in inches or centimeters of the gap, and 
therefore, it is impossible for the Board to ascertain 
whether the gap between the thumb pad and the ring and little 
fingers was compensable for the time period in question.  
However, as there was no gap at all between the thumb pad and 
the index and middle fingers, the Board finds it unlikely 
that a compensable gap (2.5 to 5.1 centimeters) would have 
been demonstrated between the thumb pad and the ring and 
little fingers of the right hand, with the thumb attempting 
to oppose the fingers.  As such, based on the evidence of 
record prior to November 9, 2007, the Board finds that an 
increased rating is not warranted based on limitation of 
motion of the thumb.

Finally, as regards the ring and little fingers of the right 
hand, the Board notes that under the new rating criteria a 
non-compensable (zero percent) rating is for application with 
any limitation of motion.  As a result, regardless of the 
medical findings, a rating higher than the currently assigned 
10 percent for arthritis of the right hand is not warranted 
based on limitation of motion of either the ring or little 
finger.



Left hand prior to November 9, 2007

Rating criteria in effect prior to August 26, 2002

Here, the old criteria note that with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  In this case, 
the June 2003 examination revealed that motion of the fingers 
of the left hand was possible to within 3 centimeters of the 
median transverse fold of the palm.  Therefore, because 
motion was possible to within 5.1 centimeters of the fold of 
the palm, the Veteran's limitation of motion does not equate 
to unfavorable ankylosis, but instead will be rated according 
to the codes pertaining to favorable ankylosis.  

Here, because the June 2003 examiner noted that flexion was 
possible only to within 3 centimeters of the transverse fold 
of the palm, the Veteran's limitation of motion is considered 
disabling.  

Considering ankylosis of the fingers, a noncompensable 
evaluation is the only rating available under DC 5227 for 
limitation of motion for the ring and little fingers on 
either the major or minor hand; and under diagnostic code 
5226, a 10 percent evaluation is the only rating available 
for ankylosis of the middle finger, and the Veteran is 
already in receipt of a 10 percent evaluation for his left 
middle finger for the time period under consideration.  
However, the left index finger is limited in motion just like 
the middle finger.  Under DC 5223 a 20 percent rating is 
warranted when both the index and middle finger are affected 
by such limitations.

In light of the foregoing analysis, the Board finds that a 
higher 20 percent evaluation is warranted for arthritis of 
the left hand from June 16, 2003 (the date of the VA 
examination which showed that an increased evaluation was 
warranted) to November 9, 2007, based on limitation of motion 
of the left middle and index fingers to within 3 centimeters 
of the transverse fold of the palm.

Rating criteria in effect since August 26, 2002

The pertinent regulation states that if there is limitation 
of motion of two or more digits, evaluate each digit 
separately and combine the evaluations.  See 38 C.F.R. 
§ 4.71a, diagnostic code 5215 note(5).  As noted above, the 
Board has already granted the Veteran a 20 percent evaluation 
for arthritis in his left hand based on limitation of motion 
of his left index and middle fingers under the old rating 
criteria, effective June 16, 2003 to November 9, 2007.  
Although the new rating criteria also entitles the Veteran to 
such an evaluation based on the same findings, the Board 
finds that an evaluation higher than 20 percent is not 
warranted based on the new rating criteria at any point 
during the time period under consideration.  Specifically, 
the June 2003 examiner noted that the Veteran's left digits 
were 3 centimeters short of touching the transverse crease of 
the palm.  However, any limitation of motion of the ring or 
little finger is noncompensable; and therefore, the Veteran 
is not entitled to a higher evaluation on the basis of 
limited motion of the ring or little finger.  Considering 
diagnostic code 5228, pertaining to limitation of motion of 
the thumb, the examiner noted that on the left hand the 
Veteran was able to touch the tips of his index and middle 
fingers to the tip of his thumb, but was not able to touch 
the tip of his ring and little fingers to the tip of the 
thumb.  As such, because the examiner did not mention a 
specific measurement regarding the gap between the Veteran's 
thumb pad and his ring and little fingers, with the thumb 
attempting to oppose the fingers, the Board finds that the 
Veteran is not entitled to a higher evaluation based on 
limitation of motion of the thumb.

In summary, based on the above analysis, the Board finds that 
the Veteran is not entitled to a higher evaluation for 
arthritis of the right hand from July 17, 1997 to November 9, 
2007.  However, the Veteran is entitled to a higher 20 
percent evaluation for arthritis of the left hand, from June 
16, 2003, (the date of the VA examination where an increase 
in disability was noted), to November 9, 2007, based on 
either the old or new rating criteria.



Evaluation of ratings since November 9, 2007

The Veteran's right and left index fingers and right and left 
middle fingers have each been evaluated as 10 percent 
disabling since November 9, 2007, the date of a VA 
examination.  The Veteran is also in receipt of 
noncompensable evaluations for the right and left thumb, ring 
and little fingers from November 9, 2007 to the present.  
Below, the Board will consider whether the Veteran is 
entitled to a higher evaluation for each of these respective 
fingers from November 9, 2007 to the present.

Old Rating Criteria

1) Right index finger

Considering the Veteran's right index finger under the old 
rating criteria, the Board notes that the relevant provision 
states that in evaluating limitation of motion of single and 
combinations of fingers, limitation of motion of less than 
one inch (2.5 cms) in either direction is not considered 
disabling.  See 38 C.F.R. § 4.71a Diagnostic Code 5223, Note 
(a).  In this case, the November 2007 examiner noted that the 
Veteran had limitation of motion of the right index finger of 
10 millimeters (less than 1 inch), and as such, under the old 
rating criteria, his right index finger limitation of motion 
is not considered disabling.  In any event, under diagnostic 
code 5225 for ankylosis of individual fingers, the highest 
evaluation available for ankylosis of the index finger is 10 
percent, and the Veteran is already in receipt of a 10 
percent evaluation for his right index finger for the period 
since November 9, 2007.

2) Left index finger

Considering the Veteran's left index finger under the old 
rating criteria, as just noted, limitation of motion of less 
than one inch (2.5 cms) in either direction is not considered 
disabling.  See 38 C.F.R. § 4.71a Diagnostic Code 5223, Note 
(a).  In this case, the gap between the Veteran's left index 
finger and the transverse fold of the palm was only 10 
millimeters, (see 2007 VA examination), and therefore, under 
the old rating criteria, his left hand index finger 
limitation of motion is not considered disabling.  In any 
event, the highest evaluation available for ankylosis of the 
index finger is 10 percent, (see diagnostic code 5225) and 
the Veteran is already in receipt of a 10 percent evaluation 
for his left index finger for the period since November 9, 
2007. 

3) Right and left middle fingers

In this case, the November 2007 VA examiner noted that the 
gap between the right and left middle finger and the 
transverse crease of the palm was 10 millimeters.  Therefore, 
because the tips of the Veteran's right and left middle 
fingers were able to flex to within 10 millimeters of the 
transverse fold of the palm, the Veteran's limitation of 
motion is less than 1 inch (2.5 cms), and therefore, under 
the old rating criteria, his right and left middle fingers 
limitation of motion is not considered disabling.  Further, 
under the old rating criteria, the highest evaluation 
available for ankylosis of the middle finger for either the 
major or minor hand is 10 percent, and the Veteran is already 
in receipt of a 10 percent evaluation for his right middle 
finger, as well as a 10 percent evaluation for his left 
middle finger, for the period since November 9, 2007.

4) Right thumb, ring and little fingers

As noted above, the November 2007 VA examiner noted that the 
gap between the right ring finger and the transverse fold of 
the palm was 5 millimeters, and that the gap between the 
right little finger and the transverse fold of the palm was 
25 millimeters.  As such, because limitation of motion of the 
Veteran's right ring finger is less than 2.5 centimeters, the 
limitation of motion of the right ring finger is not 
considered disabling.  Regarding the Veteran's right little 
finger, limitation of motion was not less than 2.5 
centimeters, as there was a gap of exactly 2.5 centimeters 
between the little finger and the transverse crease of the 
palm; therefore, the limitation of motion of his right little 
finger is considered disabling.  However, considering 
ankylosis of the individual fingers, (diagnostic code 5227 
which pertains to the little and ring fingers), a 
noncompensable evaluation is the only rating available under 
this diagnostic code for ankylosis for either the major or 
minor hand.  In summary, diagnostic code 5227 notes that 
ankylosis of the ring and little fingers is noncompensable, 
and therefore, the Veteran is not entitled to a separate 
higher evaluation under the old rating criteria for either 
his right ring or little finger.  

Regarding the right thumb, the November 2007 VA examiner did 
not provide a measurement regarding the flexion of the thumb 
to the transverse fold of the palm; as such, the Board finds 
that there is no evidence which suggests limitation of motion 
of the thumb.  

5) Left thumb, ring and little fingers

As noted above, the November 2007 VA examiner noted that the 
gap between the left ring finger and the transverse fold of 
the palm was 5 millimeters, and that the gap between the left 
little finger and the transverse fold of the palm was 25 
millimeters.  As such, because limitation of motion of the 
Veteran's left ring finger was less than 2.5 centimeters, the 
limitation of motion of the left ring finger is not 
considered disabling.  Regarding the Veteran's left little 
finger, the limitation of motion of the little finger is 
considered disabling because there was a gap of exactly 2.5 
centimeters between the left little finger and the transverse 
crease of the palm.  However, considering ankylosis of the 
individual fingers, (diagnostic code 5227 which pertains to 
the little and ring fingers), a noncompensable evaluation is 
the only rating available under this diagnostic code for 
limitation of motion for either the major or minor hand.  In 
summary, diagnostic code 5227 notes that ankylosis of the 
ring and little fingers is noncompensable, and therefore, the 
Veteran is not entitled to a higher evaluation under the old 
rating criteria based on limitation of motion of his left 
ring or little fingers.  Regarding the left thumb, the 
November 2007 VA examiner did not provide a measurement in 
centimeters or inches of the flexion of the thumb to the 
transverse fold of the palm.  As such, because there is no 
evidence suggesting that thumb flexion is limited, the Board 
finds that a higher evaluation is not warranted based on 
limitation of motion or ankylosis of the left thumb.  



New Rating Criteria

1) Right and left index fingers; Right and left middle 
fingers

In this case, the Veteran is already in receipt of a 10 
percent evaluation for limitation of motion of his right 
index finger; and a 10 percent evaluation for limitation of 
motion of his left index finger.  Further, the Veteran is 
already in receipt of a 10 percent evaluation for limitation 
of motion of his right middle finger; and a 10 percent 
evaluation for limitation of motion of his left middle 
finger.  These ratings are the highest evaluation available 
for limitation of motion of these digits under the new rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic code 5229 
(2008).

2) Right and left Thumbs

Regarding limitation of motion of the thumb, the November 
2007 VA examiner noted that there was no gap between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers, on either the right or left hand.  As such, 
because there is no gap between the thumb pad and the 
fingers, the Veteran is not entitled to a compensable 
evaluation for limitation of motion of either his right or 
left thumb.  See Diagnostic code 5228.

3) Right and left ring and little fingers

Finally, as regards the ring and little fingers of both 
hands, the Board notes that under the new rating criteria a 
non-compensable (zero percent) rating is for application with 
any limitation of motion.  As a result, regardless of the 
medical findings, a compensable evaluation for the right or 
left ring or little fingers is not available based on the new 
rating criteria regarding limitation of motion of individual 
digits.  See Diagnostic Code 5230.

In conclusion, the Board finds that the Veteran is not 
entitled to a higher 20 percent evaluation for arthritis of 
the right hand for the period from July 17, 1997 to November 
9, 2007.  However, the Veteran is entitled to a higher, 20 
percent evaluation for arthritis of the left hand for the 
portion of the appeal period from June 16, 2003 to November 
9, 2007, based on limitation of motion of the index and 
middle fingers.  The Veteran is not entitled to a higher or 
compensable rating for any individual digit on the left or 
right hand for the portion of the appeal period since 
November 9, 2007.

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for 
arthritis of the left hand rated at 20 percent disabling from 
June 16, 2003, to November 9, 2007, and arthritis of the 
right hand rated as 10 percent disabling from July 1997 to 
November 2007, therefore, his combined rating is 30.8 percent 
with consideration of the bilateral factor, see 38 C.F.R. 
§ 4.26.  He is also service connected for right and left 
index finger arthritis each evaluated as 10 percent 
disabling; right and left middle finger arthritis, each 
evaluated as 10 percent disabling, and right and left thumb, 
ring and little finger, at 0 percent disabling, all from 
November 9, 2007, to the present.  The Veteran is also 
service connected for chronic seborrheic blepharitis rated as 
10 percent disabling, residuals of multiple burns of the face 
and hands rated as 10 percent disabling, and he is service 
connected for hemorrhoids, and lichen sclerosis atrophicus 
both evaluated as noncompensably disabling.  Thus, because 
the Veteran is not rated as 70 percent disabling for two or 
more service-connected disabilities, and no single disability 
is evaluated as 60 percent disabling, an award of TDIU is not 
warranted based on disability percentages.  38 C.F.R. 
§ 4.16(a).

It is also the policy of the VA however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that he should be entitled to individual 
unemployability because he is unable to find work as a truck 
driver due to the arthritis in both his hands which prevent 
him from obtaining a commercial drivers license.  In the 
Veteran's June 2004 application for compensation based on 
unemployability, the Veteran noted that he drove a city bus 
from November 1986 through March 1996, and also worked as a 
truck driver hauling mail for a contractor for six months 
after leaving his job driving a city bus.  The Veteran noted 
that he was currently retired, and stated that he received 
his GED while in the service but did not have a college 
degree.

In this case, the evidence of record does not contain a 
medical opinion which suggests that the Veteran's service-
connected bilateral hand arthritis, chronic seborrheic 
blepharitis, residuals of multiple burns of the face and 
hands, hemorrhoids, and lichen sclerosis atrophicus combine 
to make him unable to follow a substantially gainful 
occupation.  Further, the record does not contain a medical 
opinion or statement from the Veteran's employer suggesting 
that the Veteran was forced to retire or be terminated as a 
result of his service-connected disabilities; nor does the 
evidence suggest that the Veteran's service-connected 
disabilities render him unemployable.  It is undisputed that, 
if he was working, his service-connected disabilities, in 
particular his bilateral hand arthritis, would have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Here, the Veteran is in receipt of a 20 percent rating for 
his left hand arthritis, and a 10 percent rating for his 
right hand arthritis from June 2003 to November 2007, as well 
as 10 percent ratings each for right and left index finger 
limitation of motion, and right and left middle finger 
limitation of motion, since November 2007, which is intended 
to compensate him for loss of working time due to symptoms 
and flare-ups of his disability.  

Further, the evidence does not suggest an unusual disability 
picture.  Although the Veteran noted during the November 2007 
VA examination that he had difficulty doing any significant 
work with his hands, and had difficulty with activities of 
daily living such as carrying groceries and trouble brushing 
his teeth, stating that he would frequently drop his 
toothbrush, the Board finds that this evidence does not 
suggest an unusual disability picture, but rather represents 
problems with activities of daily living, which is precisely 
what the regular schedule rating criteria are intended to 
compensate.  The November 2007 VA Compensation and Pension 
examination noted multi-level arthritic changes in both the 
right and left hands, and the examiner diagnosed the Veteran 
with multi-level reduction of functional capability of both 
hands, likely related to diffuse degenerative arthritis with 
some diffuse soft tissue fibrosis.  Again, this disability 
picture is not unusual, and the record does not show that the 
Veteran's service-connected bilateral hand arthritis, and 
arthritis of the individual fingers, or other service-
connected disabilities have caused frequent periods of 
hospitalization.  Regarding the Veteran's service-connected 
blepharitis, a February 2006 letter from R.K., M.D., 
expressly stated that the Veteran had no significant visual 
impairments secondary to his blepharitis, and noted that he 
did not have any permanent structural changes to the eye 
itself.  In summary, given the lack of evidence showing 
unusual disability that is not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In light of the foregoing, the Board finds that award of a 
total rating based on individual unemployability by reason of 
service-connected disabilities, in particular bilateral hand 
and finger arthritis is not warranted, including on an extra-
schedular basis.


	(CONTINUED ON NEXT PAGE)




ORDER

A higher evaluation for arthritis of the left hand is denied 
from July 17, 1997 to June 16, 2003.

A higher (20 percent) evaluation for arthritis of the left 
hand is granted from June 16, 2003 to November 9, 2007, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a higher evaluation for arthritis of the right 
hand, evaluated as 10 percent disabling from July 17, 1997 to 
November 9, 2007 is denied.

Entitlement to a rating in excess of 10 percent for right 
index finger arthritis or left index finger arthritis from 
November 9, 2007, is denied.

Entitlement to a rating in excess of 10 percent for right 
middle finger arthritis or left middle finger arthritis from 
November 9, 2007, is denied.

Entitlement to a compensable rating for right thumb, right 
ring finger, and right little finger arthritis from November 
9, 2007, is denied.

Entitlement to a compensable rating for left thumb, left ring 
finger, and left little finger arthritis from November 9, 
2007, is denied.

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


